DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Allowable Subject Matter
Claim(s) 9-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 9: the prior art fail to disclose a/an electrostatic chuck for use in a substrate processing chamber requiring:
a plug disposed in the cavity, wherein the plug comprises a core disposed in a central opening of a polymer sleeve, wherein the core includes a central protrusion and a peripheral ledge extending from the central protrusion to an outer surface of the core, and wherein the outer surface of the core includes a helical channel extending from a lower surface of the core towards the peripheral ledge; and a gas flow path extending from the lower surface of the metallic base plate to the upper surface of the dielectric plate via the helical channel, in combination with other limitations of the claim.
With regards to claim(s) 16: the prior art fail to disclose a/an electrostatic chuck for use in a substrate processing chamber requiring:
a plug disposed in each one of the plurality of cavities and the plurality of openings, wherein the plug includes a helical channel; a gas flow path extending from the lower surface of the metallic base plate through the helical channel to the upper surface of the dielectric plate; and a porous plug disposed in the gas flow path in the metallic base plate and opposite the plug, wherein the porous plug includes a central portion and a peripheral portion, wherein the central portion is raised with respect to the peripheral portion, in combination with other limitations of the claim.
With regards to dependent claim(s) 10-15 and 17-20; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2896